     Case 2:19-cv-01717-RGK-AGR Document 93 Filed 10/28/19 Page 1 of 8 Page ID #:980



 1     Seyfarth Shaw LLP
       Ellen E. McLaughlin (Admitted Pro Hac Vice)
 2     E-mail: emclaughlin@seyfarth.com
       Noah A. Finkel (Pro Hac Vice Admission
 3     Anticipated)
       E-mail: nfinkel@seyfarth.com
 4     Brian Stolzenbach (Admitted Pro Hac Vice)
       E-mail: bstolzenbach@seyfarth.com
 5     Cheryl A. Luce (Admitted Pro Hac Vice)
       E-mail: cluce@seyfarth.com
 6     233 South Wacker Drive, Suite 8000
       Chicago, Illinois 60606-6448
 7     Telephone: (312) 460-5000
       Facsimile: (312) 460-7000
 8
       SEYFARTH SHAW LLP
 9     Kristen M. Peters (SBN 252296)
       E-mail: kmpeters@seyfarth.com
10     2029 Century Park East, Suite 3500
       Los Angeles, California 90067-3021
11     Telephone: (310) 277-7200
       Facsimile: (310) 201-5219
12
       SEYFARTH SHAW LLP
13     Chantelle C. Egan (SBN 257938)
       cegan@seyfarth.com
14     560 Mission Street, 31st Floor
       San Francisco, California 94105
15     Telephone: (415) 397-2823
       Facsimile: (415) 397-8549
16
       Attorneys for Defendant
17     UNITED STATES SOCCER FEDERATION, INC.
18
                                UNITED STATES DISTRICT COURT
19
                              CENTRAL DISTRICT OF CALIFORNIA
20
21     ALEX MORGAN, et al.,                            Case No. 2:19-cv-01717-RGK-AGR

22                    Plaintiffs,                      DEFENDANT UNITED STATES
                                                       SOCCER FEDERATION, INC.’S
23           v.                                        MOTION TO COMPEL
                                                       PRODUCTION OF PLAINTIFFS’
24     UNITED STATES SOCCER                            SOCCER-RELATED INCOME
       FEDERATION, INC.,                               FROM SOURCES OTHER THAN
25                                                     U.S. SOCCER
                      Defendant.
26                                                     Judge: Hon. Alicia G. Rosenberg
                                                       Conference: October 30, 2019 at 4 pm
27
28


          DEFENDANT’S MOTION TO COMPEL SOCCER-RELATED INCOME - CASE NO. 2:19-cv-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 93 Filed 10/28/19 Page 2 of 8 Page ID #:981



 1     I.       INTRODUCTION
 2              Plaintiffs’ soccer-related income from sources other than the United States Soccer
 3     Federation, Inc. (“U.S. Soccer” or “the Federation”) is relevant to the issues in dispute in
 4     this litigation. Among other things, Plaintiffs are trying to establish that they are paid
 5     less by U.S. Soccer than similarly situated male soccer players because of their sex. In
 6     fact, each Plaintiff has been compensated by U.S. Soccer as a member of the Senior
 7     Women’s National Team (“WNT”) pursuant to a collective bargaining agreement
 8     (“CBA”) negotiated by a labor organization, the United States Women’s National Team
 9     Players Association (“WNTPA”), while members of the Senior Men’s National Team
10     (“MNT”) have been compensated pursuant to a different CBA negotiated by a different
11     labor organization, the United States National Soccer Team Players Association
12     (“MNTPA”). Each of the relevant CBAs (like most CBAs in any industry) is a complex
13     contract that resulted from complicated negotiations. Trade-offs were made, and there
14     were different trades in each set of negotiations. The income Plaintiffs earn from
15     professional soccer clubs and from corporate sponsors: (1) may help to explain the non-
16     discriminatory basis for many of the terms in the two WNTPA CBAs covering the
17     relevant period in this lawsuit (a central issue in this lawsuit), (2) may help to place in
18     proper context the pay some Plaintiffs have received from U.S. Soccer associated with
19     their play for professional clubs in the National Women’s Soccer League (“NWSL”) (a
20     contested issue in this lawsuit), and (3) may help to shed some light on the value
21     corporate sponsors place on Plaintiffs’ likenesses (another contested issue in this
22     litigation).
23     II.      FACTUAL BACKGROUND
24              MNT Compensation. The MNTPA has represented MNT players since the mid-
25     1990s. The most recent CBA between the MNTPA and U.S. Soccer covered the period
26     from January 1, 2011 through December 31, 2018. In 2019, U.S. Soccer has continued to
27     compensate MNT players in accordance with the terms set forth in that expired CBA
28     while the parties negotiate for a new CBA.
                                                     1

             DEFENDANT’S MOTION TO COMPEL SOCCER-RELATED INCOME - CASE NO. 2:19-cv-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 93 Filed 10/28/19 Page 3 of 8 Page ID #:982



 1           The 2011-2018 MNT CBA was finished in late 2011 (and made retroactive) and
 2     then amended in early 2012. That CBA calls for MNT players to be paid certain amounts
 3     for participating in a team training camp, for appearing on a match-day roster, for
 4     winning or drawing a match, and/or for achieving different levels of success in particular
 5     competitive tournaments. An MNT player is therefore paid episodically, if and when he
 6     is called into the team for a particular training camp, match, set of matches, or
 7     competition (such as the World Cup or Gold Cup). An individual MNT player could be
 8     paid $1,875 for participating in a single ten-day training camp and then never again be
 9     paid by U.S. Soccer for the remainder of his playing career. He could also be paid
10     significantly more if he participates with the team significantly more often. In any case,
11     his compensation depends entirely on how many times he participates in MNT training
12     camps and matches and how well the team performs in its matches and competitions. It
13     also does not matter why the individual player plays or does not play for the MNT. If he
14     is a superstar player but cannot play because he is injured, for example, he is not called
15     into MNT training camp and therefore is not paid by U.S. Soccer.
16           In exchange for this compensation, U.S. Soccer receives the player’s play on the
17     field, the player’s time and energy promoting the team and the sport of soccer, and the
18     right to use the player’s likeness in various ways. Much of the MNT CBA is focused on
19     the parameters of the latter—the ability to use his likeness.
20           Between 2014 and the end of this year, the MNT will have averaged 17 soccer
21     matches per calendar year, with each presenting an opportunity for players to earn
22     compensation from U.S. Soccer. Meanwhile, almost all MNT players spend most of their
23     time playing for a professional soccer club in the United States, Mexico, or Europe,
24     within professional leagues that have existed continuously for decades. Those
25     professional clubs all play more than 30 competitive (non-exhibition) matches a year, and
26     some play as many as 50 or 60. Those clubs pay the players (even the most highly
27     compensated MNT players) significantly more than U.S. Soccer does. Some players earn
28                                                  2
          DEFENDANT’S MOTION TO COMPEL SOCCER-RELATED INCOME - CASE NO. 2:19-cv-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 93 Filed 10/28/19 Page 4 of 8 Page ID #:983



 1     seven figures annually from their club teams. Some of the MNT players also earn money
 2     from contracts with corporate sponsors. For example, a player may have a contract with
 3     a shoe or apparel company, under which he is paid for the right to use his individual
 4     likeness to market the company’s brand.
 5           WNT Compensation. The WNTPA has represented WNT players since
 6     approximately 1999. The most recent CBA between the WNTPA and U.S. Soccer covers
 7     the time period from January 1, 2017 through December 31, 2021. The immediately
 8     prior CBA covered the time period from January 1, 2013, through December 31, 2016.
 9     These are the two CBAs in effect during the period relevant to this lawsuit.
10           When the parties were negotiating the 2013-2016 CBA, it was against the
11     backdrop of the top-level women’s soccer league in the United States (and, indeed, the
12     world)—Women’s Professional Soccer—having folded in 2012 after just three seasons
13     and the previous attempt at a top-level league, the Women’s United Soccer Association,
14     having failed in 2003 after three seasons of play. In November 2012, it was announced
15     that a third attempt at a top-tier women’s professional league, the National Women’s
16     Soccer League (“NWSL”) would start play in 2013. One of the main focuses for the
17     WNTPA and U.S. Soccer during negotiations for the 2013-2016 CBA negotiations was
18     the interaction between that CBA and the success of the NWSL. That focus continued in
19     negotiations for the 2017-2021 CBA.
20           Under the WNT CBAs, a core group of players receive a guaranteed annual salary
21     from U.S. Soccer for playing on the WNT, and a larger core group of players receive a
22     separate guaranteed annual salary from U.S. Soccer for playing on a team in the NWSL.
23     The two groups largely overlap, but not always entirely. Sometimes a player receiving a
24     salary from U.S. Soccer for playing on the WNT will play for a professional team in
25     another country, for example, and receive no salary associated with the NWSL. On the
26     other hand, a player may receive a NWSL salary from U.S. Soccer while not receiving
27     any other salary from U.S. Soccer. Still other players, meanwhile, receive pay from U.S.
28                                                 3
          DEFENDANT’S MOTION TO COMPEL SOCCER-RELATED INCOME - CASE NO. 2:19-cv-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 93 Filed 10/28/19 Page 5 of 8 Page ID #:984



 1     Soccer only if and when called into the WNT, similar to the MNT structure described
 2     above. The process for determining how many and which players receive which kind of
 3     salary is spelled out in complex detail in the CBA. The CBA also contains provisions
 4     protecting a WNT player’s salary(ies) following injuries and during and following
 5     pregnancy, neither of which protection is present in the MNT CBA. The WNT CBA also
 6     contains six weeks of guaranteed time off from soccer (with either the NWSL or U.S.
 7     Soccer) from mid-November through the end of the year (something the MNT players do
 8     not have).
 9           When the NWSL commenced play, it operated a 22-match regular season, and its
10     most recently concluded regular season was comprised of 24 regular-season matches,
11     with four teams making the playoffs and playing an additional one or two playoff
12     matches. At the same time, the WNT will have averaged 22.5 matches per calendar year
13     from 2014 through the end of this year. The salaries players receive from U.S. Soccer
14     associated with their play on the WNT are higher than their salaries associated with play
15     in the NWSL.
16           Further, the WNT CBA calls for certain additional payments to be made to the
17     WNTPA in exchange for the NWSL’s and U.S. Soccer’s right to use WNT players’
18     likenesses, and some or all of those funds are then disbursed by the WNTPA to the
19     players. The CBA also contains detailed provisions governing how those likenesses may
20     be used. Those terms changed materially between the 2012 and 2017 CBAs, as a result
21     of lengthy and difficult negotiations, and they are different from the terms found in the
22     MNT CBA. One of the changes that occurred was the WNTPA taking back some of the
23     likeness rights previously held by U.S. Soccer, so the WNTPA could market those rights
24     directly to licensees in order to generate revenue for Plaintiffs and other players. Some
25     WNT players also have direct individual sponsorship and endorsement arrangements with
26     corporations, similar in nature to some MNT players (e.g., with a shoe company).
27
28                                                 4
          DEFENDANT’S MOTION TO COMPEL SOCCER-RELATED INCOME - CASE NO. 2:19-cv-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 93 Filed 10/28/19 Page 6 of 8 Page ID #:985



 1              Without U.S. Soccer’s agreement to pay the salaries of its marquee players, U.S.
 2     Soccer doubts the ability of the NWSL to pay them equivalent (if any) salaries or, indeed,
 3     to survive as a league at all.1 U.S. Soccer has been pleased to provide this support,
 4     however, as part of its mission to grow the sport of soccer.
 5     III.     U.S. SOCCER’S REQUEST FOR PRODUCTION AND EFFORTS TO
                NARROW THE REQUEST BEFORE SEEKING COURT INTERVENTION
 6
 7              U.S. Soccer propounded the following request upon each Plaintiff:
 8              All documents reflecting, referring to, or otherwise relating to income
                Plaintiff has received from any source since April 19, 2014, including but
 9              not limited to Plaintiff’s state and federal tax returns since 2014 and all
                documents showing compensation Plaintiff earned playing soccer for teams
10              outside of the United States.
11     Plaintiffs objected to the request on the grounds that the request was overly broad, that
12     producing documents relating to income from any source would be unduly burdensome,
13     and that the request sought information neither relevant nor proportional to the needs of
14     the case, arguing that “[t]he only compensation relevant to Plaintiffs’ claims . . . is that
15     which they received from [U.S. Soccer].”
16              In an effort to resolve the parties’ dispute, U.S. Soccer agreed to limit its request to
17     documents reflecting only soccer-related income, i.e., income received for playing soccer
18     with a professional club and income earned as a result of the player’s having endorsed a
19     product or service or otherwise allowing her likeness to be used in exchange for
20     remuneration. Plaintiffs, however, continued to object while stating that they would
21     consider complying with a request further “narrow[ed] . . . to income Plaintiffs received
22     from playing for soccer teams outside of the United States.” As detailed below, income
23     from all soccer-related sources is pertinent to the issues in dispute and is discoverable.
24
       ///
25
       ///
26     1
         See, e.g., https://www.si.com/soccer/2019/10/24/nwsl-future-expansion-player-
27     signings-us-soccer.
28                                                     5
             DEFENDANT’S MOTION TO COMPEL SOCCER-RELATED INCOME - CASE NO. 2:19-cv-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 93 Filed 10/28/19 Page 7 of 8 Page ID #:986



 1     IV.   PLAINTIFFS’ INCOME FROM OTHER SOURCES IS DISCOVERABLE
 2           The income Plaintiffs have been able to earn from other soccer teams (outside the
 3     NWSL) and from selling their likenesses and endorsements helps to explain the non-
 4     discriminatory basis for many of the terms in the two WNTPA CBAs covering the
 5     relevant period in this lawsuit. It forms part of the overall context in which the parties
 6     have bargained and in which they have decided to make the various trade-offs they have
 7     made, involving compensation and other items. It also helps demonstrate the overall
 8     value of the deal the WNTPA struck for Plaintiffs.
 9           This other income also helps to place in proper context the pay some Plaintiffs
10     have received for playing in the NWSL. Plaintiffs have taken the position that the
11     salaries some of them earn for playing in the NWSL, though paid by U.S. Soccer, is not
12     relevant to this lawsuit at all because it is, according to them, essentially pay for a second,
13     separate job and cannot be considered when comparing the compensation received by
14     Plaintiffs to the compensation received by MNT players, whose pay for playing on
15     professional clubs comes from those clubs. Plaintiffs have also taken the position that
16     U.S. Soccer receives certain benefits in exchange for paying the players’ NWSL salaries
17     that it would not receive if the players played overseas. To be sure, the entire complex
18     situation of the two teams’ players must be analyzed in this lawsuit, and the NWSL
19     salaries are part of that situation. To the extent that U.S. Soccer is, for example, paying
20     players significantly more (or significantly less) in the form of “NWSL salaries” than the
21     players could earn playing for other teams in other leagues, that is part of the context U.S.
22     Soccer should be permitted to explore in discovery.
23           In addition, the income players have earned from endorsement and licensing
24     arrangements may help to shed some light on the value corporate sponsors place on
25     Plaintiffs’ likenesses. Although U.S. Soccer believes the relevant question is what U.S.
26     Soccer knew and believed about the history of revenue-generation and prospect for
27     revenue-generation by WNT players, Plaintiffs have taken a more expansive view,
28                                                   6
          DEFENDANT’S MOTION TO COMPEL SOCCER-RELATED INCOME - CASE NO. 2:19-cv-01717-RGK-AGR
      Case 2:19-cv-01717-RGK-AGR Document 93 Filed 10/28/19 Page 8 of 8 Page ID #:987



 1       arguing that actual revenue generation—even after the parties negotiated their most
 2       recent CBA—is relevant, at least from the perspective of the standard for conducting
 3       discovery. If that is true, then information reflecting how corporations have actually
 4       valued the services and likenesses of the players is something U.S. Soccer should be
 5       permitted to explore, as well.
 6                 For the reasons stated above, U.S. Soccer requests that the Court order Plaintiffs to
 7       produce documents reflecting their soccer-related income from sources other than U.S.
 8       Soccer.
 9       DATED: October 28, 2019                             SEYFARTH SHAW LLP
10
11                                                            By: /s/ Chantelle C. Egan
12                                                               Ellen E. McLaughlin
                                                                 Noah A. Finkel
13                                                               Brian M. Stolzenbach
                                                                 Chantelle Egan
14                                                               Cheryl A. Luce
                                                                 Kristen M. Peters
15                                                           Attorneys for Defendant

16
17
18
19
20
21
22
23
24
25
26
27
28                                                       7
              DEFENDANT’S MOTION TO COMPEL SOCCER-RELATED INCOME - CASE NO. 2:19-cv-01717-RGK-AGR
     59943208v.1
     59936882v.1
